Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Donohoo et al. (US 2014/0023743 A1, hereinafter Donohoo) in view of Schwaiger (US 2006/0157887 A1, hereinafter Schwaiger).
Regarding Claims 16-24, Donohoo teaches the method as applied in the January 10, 2019 Office Action (most saliently, changing over parts in order to create a different-colored extrusion as per the Abstract, thus comprising free-flowing plastics each having at least one different component from all the 
In analogous art pertaining to extrusion changeover, Schwaiger teaches a known method of continuous changeover in [0027]-[0028], with emphasis on preparing for the changeover by providing a new nozzle and die for the subsequent production in a mounted position on a movable manipulating device, while production continues with the first set of equipment, then engaging a common clamping flange shut-off switch when about to switch to the subsequent equipment (it is routine and obvious to have PLC monitoring of valves, including use of limit switches), such that the first equipment can then be prepped again for when it is time for another changeover. 
Therefore it would have been obvious to use such near-continuous changeover techniques in Donohoo since such an incorporation would have been combining prior art elements according to known methods to yield the predictable result of a near-continuous changeover. With this instruction, a person having ordinary skill in the art would be motivated to use as many extruder setups as necessary, including 

Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. First, the Examiner notes that Applicant’s claims expressly allow for a short interval between closing a first shut-off device and opening the second shut-off device. Applicant thus explicitly defines, via the evidentiary nature of the claims, that an extruder can be considered to be considered to be continuously-fed despite there being a short interval of time in which shut-off devices are not allowing any material through. Thus, the Examiner maintains that based on the current claims, a near-continuous changeover process is an accurate shorthand description of one claimed embodiment. If Applicant .
The Examiner additionally notes that the idea of a continuous changeover is generally understood to be desirable because of the accepted universal motivation to make methods faster. Thus, in claims like Claim 1 that only claim (near)-continuous changeovers in mostly-general terms without identifying the specific technology that allows for the changeover, the Examiner maintains that general evidence that others like Schwaiger have mastered (near)-continuous changeovers is applicable to render such changeovers obvious. If Applicant wishes to exclude general changeover references from being applied, Applicant should amend to require more specific aspects of Applicant’s changeover process.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743